UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	April 30, 2017 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 4/30/17 (Unaudited) Putnam RetirementReady 2060 Fund Shares Value Absolute Return Funds (10.1%)* Putnam Absolute Return 100 Fund Class P (AFF) 97 $977 Putnam Absolute Return 500 Fund Class P (AFF) 387 4,322 Putnam Absolute Return 700 Fund Class P (AFF) 1,241 14,766 Total Absolute Return Funds (cost $19,656) $20,065 Asset Allocation Funds (89.5%)* Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 11,534 $145,327 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 1,876 31,691 Total Asset Allocation Funds (cost $163,879) $177,018 Fixed Income Funds (0.4%)* Putnam Government Money Market Fund Class G (AFF) 875 $875 Total Fixed Income Funds (cost $875) $875 Total Investments (cost $184,410) (a) $197,958 * Percentages indicated are based on net assets of $197,855 Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.3%)* Putnam Absolute Return 100 Fund Class P (AFF) 10,342 $104,144 Putnam Absolute Return 500 Fund Class P (AFF) 29,430 329,029 Putnam Absolute Return 700 Fund Class P (AFF) 94,462 1,124,092 Total Absolute Return Funds (cost $1,505,158) $1,557,265 Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 850,423 $10,715,324 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 161,582 2,729,124 Total Asset Allocation Funds (cost $12,221,635) $13,444,448 Fixed Income Funds (0.4%)* Putnam Government Money Market Fund Class G (AFF) 66,820 $66,820 Total Fixed Income Funds (cost $66,820) $66,820 Total Investments (cost $13,793,613) (a) $15,068,533 * Percentages indicated are based on net assets of $15,064,125 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.9%)* Putnam Absolute Return 100 Fund Class P (AFF) 68,402 $688,811 Putnam Absolute Return 500 Fund Class P (AFF) 104,818 1,171,869 Putnam Absolute Return 700 Fund Class P (AFF) 336,439 4,003,626 Total Absolute Return Funds (cost $5,682,877) $5,864,306 Asset Allocation Funds (88.7%)* Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 2,371,867 $29,885,518 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 1,046,055 17,667,875 Total Asset Allocation Funds (cost $43,073,731) $47,553,393 Fixed Income Funds (0.4%)* Putnam Government Money Market Fund Class G (AFF) 232,980 $232,980 Total Fixed Income Funds (cost $232,980) $232,980 Total Investments (cost $48,989,588) (a) $53,650,679 * Percentages indicated are based on net assets of $53,629,480 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.8%)* Putnam Absolute Return 100 Fund Class P (AFF) 120,525 $1,213,687 Putnam Absolute Return 500 Fund Class P (AFF) 109,134 1,220,119 Putnam Absolute Return 700 Fund Class P (AFF) 350,291 4,168,467 Total Absolute Return Funds (cost $6,433,890) $6,602,273 Asset Allocation Funds (87.8%)* Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 1,652,117 $20,816,667 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 1,668,330 28,178,098 Total Asset Allocation Funds (cost $44,504,329) $48,994,765 Fixed Income Funds (0.4%)* Putnam Government Money Market Fund Class G (AFF) 242,012 $242,012 Total Fixed Income Funds (cost $242,012) $242,012 Total Investments (cost $51,180,231) (a) $55,839,050 * Percentages indicated are based on net assets of $55,815,361 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (14.9%)* Putnam Absolute Return 100 Fund Class P (AFF) 339,883 $3,422,626 Putnam Absolute Return 300 Fund Class P (AFF) 27,743 275,207 Putnam Absolute Return 500 Fund Class P (AFF) 467,808 5,230,088 Putnam Absolute Return 700 Fund Class P (AFF) 985,234 11,724,280 Total Absolute Return Funds (cost $20,006,845) $20,652,201 Asset Allocation Funds (83.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 177,638 $2,632,591 Putnam Dynamic Asset Allocation Equity Fund Class P (AFF) 1,499,069 18,888,263 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 5,586,486 94,355,755 Total Asset Allocation Funds (cost $105,704,200) $115,876,609 Fixed Income Funds (1.4%)* Putnam Government Money Market Fund Class G (AFF) 1,967,888 $1,967,888 Total Fixed Income Funds (cost $1,967,888) $1,967,888 Total Investments (cost $127,678,933) (a) $138,496,698 * Percentages indicated are based on net assets of $138,437,854 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (20.7%)* Putnam Absolute Return 100 Fund Class P (AFF) 271,903 $2,738,059 Putnam Absolute Return 300 Fund Class P (AFF) 168,432 1,670,850 Putnam Absolute Return 500 Fund Class P (AFF) 457,228 5,111,811 Putnam Absolute Return 700 Fund Class P (AFF) 918,927 10,935,236 Total Absolute Return Funds (cost $20,056,997) $20,455,956 Asset Allocation Funds (76.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 1,055,022 $15,635,420 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 3,555,601 60,054,098 Total Asset Allocation Funds (cost $70,229,252) $75,689,518 Fixed Income Funds (2.7%)* Putnam Government Money Market Fund Class G (AFF) 2,678,726 $2,678,726 Total Fixed Income Funds (cost $2,678,726) $2,678,726 Total Investments (cost $92,964,975) (a) $98,824,200 * Percentages indicated are based on net assets of $98,781,203 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (28.9%)* Putnam Absolute Return 100 Fund Class P (AFF) 722,201 $7,272,561 Putnam Absolute Return 300 Fund Class P (AFF) 969,555 9,617,990 Putnam Absolute Return 500 Fund Class P (AFF) 1,153,015 12,890,711 Putnam Absolute Return 700 Fund Class P (AFF) 2,187,401 26,030,076 Total Absolute Return Funds (cost $54,357,793) $55,811,338 Asset Allocation Funds (67.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 5,606,830 $83,093,221 Putnam Dynamic Asset Allocation Conservative Fund Class P (AFF) 183,411 1,933,152 Putnam Dynamic Asset Allocation Growth Fund Class P (AFF) 2,675,885 45,195,705 Total Asset Allocation Funds (cost $121,445,194) $130,222,078 Fixed Income Funds (3.7%)* Putnam Government Money Market Fund Class G (AFF) 7,157,654 $7,157,654 Total Fixed Income Funds (cost $7,157,654) $7,157,654 Total Investments (cost $182,960,641) (a) $193,191,070 * Percentages indicated are based on net assets of $193,104,753 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (38.8%)* Putnam Absolute Return 100 Fund Class P (AFF) 510,523 $5,140,971 Putnam Absolute Return 300 Fund Class P (AFF) 947,982 9,403,984 Putnam Absolute Return 500 Fund Class P (AFF) 1,081,681 12,093,197 Putnam Absolute Return 700 Fund Class P (AFF) 1,140,273 13,569,246 Total Absolute Return Funds (cost $39,571,629) $40,207,398 Asset Allocation Funds (56.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 3,341,726 $49,524,374 Putnam Dynamic Asset Allocation Conservative Fund Class P (AFF) 837,527 8,827,532 Total Asset Allocation Funds (cost $55,544,846) $58,351,906 Fixed Income Funds (4.9%)* Putnam Government Money Market Fund Class G (AFF) 5,075,433 $5,075,433 Total Fixed Income Funds (cost $5,075,433) $5,075,433 Total Investments (cost $100,191,908) (a) $103,634,737 * Percentages indicated are based on net assets of $103,587,690 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (49.7%)* Putnam Absolute Return 100 Fund Class P (AFF) 1,299,392 $13,084,882 Putnam Absolute Return 300 Fund Class P (AFF) 2,828,034 28,054,093 Putnam Absolute Return 500 Fund Class P (AFF) 3,862,628 43,184,185 Putnam Absolute Return 700 Fund Class P (AFF) 1,240,198 14,758,352 Total Absolute Return Funds (cost $96,392,292) $99,081,512 Asset Allocation Funds (44.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class P (AFF) 2,649,653 $39,267,860 Putnam Dynamic Asset Allocation Conservative Fund Class P (AFF) 4,664,845 49,167,464 Total Asset Allocation Funds (cost $84,728,361) $88,435,324 Fixed Income Funds (5.9%)* Putnam Government Money Market Fund Class G (AFF) 11,751,194 $11,751,194 Total Fixed Income Funds (cost $11,751,194) $11,751,194 Total Investments (cost $192,871,847) (a) $199,268,030 * Percentages indicated are based on net assets of $199,173,795 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.0%)* Putnam Absolute Return 100 Fund Class P (AFF) 762,040 $7,673,743 Putnam Absolute Return 300 Fund Class P (AFF) 1,814,230 17,997,166 Putnam Absolute Return 500 Fund Class P (AFF) 2,300,057 25,714,638 Total Absolute Return Funds (cost $51,207,032) $51,385,547 Asset Allocation Funds (34.2%)* Putnam Dynamic Asset Allocation Conservative Fund Class P (AFF) 2,778,169 $29,281,899 Total Asset Allocation Funds (cost $28,974,682) $29,281,899 Fixed Income Funds (5.9%)* Putnam Government Money Market Fund Class G (AFF) 5,057,354 $5,057,354 Total Fixed Income Funds (cost $5,057,354) $5,057,354 Total Investments (cost $85,239,068) (a) $85,724,800 * Percentages indicated are based on net assets of $85,687,147 Notes to The fund's portfolio Unless noted otherwise, the notes to the funds' portfolios are for the close of each fund's reporting period, which ran from August 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . (AFF) Affiliated Company. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Cost for federal income tax purposes Putnam RetirementReady 2060 Fund $13,474 $(183) $13,291 $184,667 Putnam RetirementReady 2055 Fund 878,601 (5,466) 873,135 14,195,398 Putnam RetirementReady 2050 Fund 2,701,983 (27,449) 2,674,534 50,976,145 Putnam RetirementReady 2045 Fund 2,606,550 (47,852) 2,558,698 53,280,352 Putnam RetirementReady 2040 Fund 6,261,756 (79,750) 6,182,006 132,314,692 Putnam RetirementReady 2035 Fund 4,127,027 (183,262) 3,943,765 94,880,435 Putnam RetirementReady 2030 Fund 6,164,328 (261,748) 5,902,580 187,288,490 Putnam RetirementReady 2025 Fund 3,027,517 (404,550) 2,622,967 101,011,770 Putnam RetirementReady 2020 Fund 6,598,578 (7,062,991) (464,413) 199,732,443 Putnam Retirement Income Fund Lifestyle 1 1,419,292 (2,830,199) (1,410,907) 87,135,707 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820).The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds' net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2060 Fund $197,958 $— $— $197,958 Putnam RetirementReady 2055 Fund 15,068,533 — — 15,068,533 Putnam RetirementReady 2050 Fund 53,650,679 — — 53,650,679 Putnam RetirementReady 2045 Fund 55,839,050 — — 55,839,050 Putnam RetirementReady 2040 Fund 138,496,698 — — 138,496,698 Putnam RetirementReady 2035 Fund 98,824,200 — — 98,824,200 Putnam RetirementReady 2030 Fund 193,191,070 — — 193,191,070 Putnam RetirementReady 2025 Fund 103,634,737 — — 103,634,737 Putnam RetirementReady 2020 Fund 199,268,030 — — 199,268,030 Putnam Retirement Income Fund Lifestyle 1 85,724,800 — — 85,724,800 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2060 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $480 $17 $— $— $— $— Putnam Absolute Return 500 Fund Class Y 2,113 73 — Putnam Absolute Return 700 Fund Class Y 7,238 248 — Putnam Dynamic Asset Allocation Equity Fund Class Y 72,827 2,428 — Putnam Dynamic Asset Allocation Growth Fund Class Y 15,828 530 — Putnam Money Market Fund Class A 424 23 447 — — — Putnam Absolute Return 100 Fund Class P — 511 35 17 — 977 Putnam Absolute Return 500 Fund Class P — 2,172 153 — — 4,322 Putnam Absolute Return 700 Fund Class P — 7,204 522 — — 14,766 Putnam Dynamic Asset Allocation Equity Fund Class P — 65,431 6,656 1,300 — 145,327 Putnam Dynamic Asset Allocation Growth Fund Class P — 14,416 1,107 103 253 31,691 Putnam Government Money Market Fund Class G — 1,492 617 — — 875 Totals $98,910 $94,545 $9,537 $1,420 $253 $197,958 Putnam RetirementReady 2055 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $65,894 $4,412 $1,203 $— $— $— Putnam Absolute Return 500 Fund Class Y 207,105 13,865 3,782 — — — Putnam Absolute Return 700 Fund Class Y 709,163 47,267 12,893 — — — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,103,125 460,693 125,667 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 1,548,259 100,836 27,506 — — — Putnam Money Market Fund Class A 43,062 6,520 49,582 — — — Putnam Absolute Return 100 Fund Class P — 51,577 17,003 2,087 — 104,144 Putnam Absolute Return 500 Fund Class P — 155,588 53,437 — — 329,029 Putnam Absolute Return 700 Fund Class P — 513,103 182,175 — — 1,124,092 Putnam Dynamic Asset Allocation Equity Fund Class P — 4,444,809 2,091,194 113,948 — 10,715,324 Putnam Dynamic Asset Allocation Growth Fund Class P — 1,353,436 438,037 10,590 25,855 2,729,124 Putnam Government Money Market Fund Class G — 120,601 53,781 38 — 66,820 Totals $9,676,608 $7,272,707 $3,056,260 $126,663 $25,855 $15,068,533 Putnam RetirementReady 2050 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $459,963 $33,813 $13,540 $— $— $— Putnam Absolute Return 500 Fund Class Y 843,549 61,991 24,823 — — — Putnam Absolute Return 700 Fund Class Y 2,889,932 211,334 84,622 — — — Putnam Dynamic Asset Allocation Equity Fund Class Y 23,254,440 1,651,221 661,184 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 11,853,287 845,335 338,490 — — — Putnam Money Market Fund Class A 170,849 31,230 202,079 2 — — Putnam Absolute Return 100 Fund Class P — 350,775 145,489 14,700 — 688,811 Putnam Absolute Return 500 Fund Class P — 503,223 247,958 — — 1,171,869 Putnam Absolute Return 700 Fund Class P — 1,648,892 845,311 — — 4,003,626 Putnam Dynamic Asset Allocation Equity Fund Class P — 10,994,958 8,031,116 339,799 — 29,885,518 Putnam Dynamic Asset Allocation Growth Fund Class P — 7,701,667 3,682,240 73,291 178,944 17,667,875 Putnam Government Money Market Fund Class G — 442,153 209,173 86 — 232,980 Totals $39,472,020 $24,476,592 $14,486,025 $427,878 $178,944 $53,650,679 Putnam RetirementReady 2045 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $864,986 $30,657 $32,087 $— $— $— Putnam Absolute Return 500 Fund Class Y 951,645 33,723 35,296 — — — Putnam Absolute Return 700 Fund Class Y 3,259,469 114,963 120,326 — — — Putnam Dynamic Asset Allocation Equity Fund Class Y 18,242,668 625,399 654,571 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 20,925,389 720,435 754,040 — — — Putnam Money Market Fund Class A 193,788 20,175 213,963 1 — — Putnam Absolute Return 100 Fund Class P — 571,660 226,962 27,284 — 1,213,687 Putnam Absolute Return 500 Fund Class P — 460,382 228,612 — — 1,220,119 Putnam Absolute Return 700 Fund Class P — 1,497,071 780,980 — — 4,168,467 Putnam Dynamic Asset Allocation Equity Fund Class P — 6,682,876 6,027,117 248,240 — 20,816,667 Putnam Dynamic Asset Allocation Growth Fund Class P — 10,435,591 5,290,871 122,584 299,296 28,178,098 Putnam Government Money Market Fund Class G — 458,143 216,131 81 — 242,012 Totals $44,437,945 $21,651,075 $14,580,956 $398,190 $299,296 $55,839,050 Putnam RetirementReady 2040 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,479,366 $180,895 $90,519 $— $— $— Putnam Absolute Return 500 Fund Class Y 3,571,455 260,488 130,348 — — — Putnam Absolute Return 700 Fund Class Y 7,975,225 578,863 289,662 — — — Putnam Dynamic Asset Allocation Equity Fund Class Y 17,035,258 1,201,140 601,048 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 69,482,359 4,920,335 2,462,125 — — — Putnam Money Market Fund Class A 1,230,274 224,706 1,454,980 10 — — Putnam Absolute Return 100 Fund Class P — 1,551,601 716,672 75,002 — 3,422,626 Putnam Absolute Return 300 Fund Class P — 322,411 52,205 7,465 — 275,207 Putnam Absolute Return 500 Fund Class P — 2,448,029 1,084,363 — — 5,230,088 Putnam Absolute Return 700 Fund Class P — 5,331,909 2,424,239 — — 11,724,280 Putnam Dynamic Asset Allocation Balanced Fund Class P — 2,997,410 497,382 22,424 20,280 2,632,591 Putnam Dynamic Asset Allocation Equity Fund Class P — 7,241,253 7,760,966 220,156 — 18,888,263 Putnam Dynamic Asset Allocation Growth Fund Class P — 35,750,305 20,513,625 401,177 979,498 94,355,755 Putnam Government Money Market Fund Class G — 2,896,135 928,246 738 — 1,967,888 Totals $101,773,937 $65,905,480 $39,006,380 $726,972 $999,778 $138,496,698 Putnam RetirementReady 2035 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,818,939 $99,708 $45,004 $— $— $— Putnam Absolute Return 300 Fund Class Y 875,795 47,859 21,602 — — — Putnam Absolute Return 500 Fund Class Y 3,638,588 199,415 90,008 — — — Putnam Absolute Return 700 Fund Class Y 7,677,130 418,771 189,016 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 7,436,584 398,830 180,016 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 50,936,460 2,712,042 1,224,106 — — — Putnam Money Market Fund Class A 1,987,355 251,539 2,238,894 20 — — Putnam Absolute Return 100 Fund Class P — 1,256,948 405,401 59,980 — 2,738,059 Putnam Absolute Return 300 Fund Class P — 971,471 241,092 45,316 — 1,670,850 Putnam Absolute Return 500 Fund Class P — 1,963,404 759,015 — — 5,111,811 Putnam Absolute Return 700 Fund Class P — 4,134,207 1,617,087 — — 10,935,236 Putnam Dynamic Asset Allocation Balanced Fund Class P — 9,419,467 2,213,191 162,604 120,795 15,635,420 Putnam Dynamic Asset Allocation Growth Fund Class P — 19,422,058 16,355,044 256,069 625,205 60,054,098 Putnam Government Money Market Fund Class G — 3,705,934 1,027,208 1,009 — 2,678,726 Totals $74,370,851 $45,001,653 $26,606,684 $524,998 $746,000 $98,824,200 Putnam RetirementReady 2030 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $5,077,690 $361,354 $161,830 $— $— $— Putnam Absolute Return 300 Fund Class Y 6,226,320 441,654 197,792 — — — Putnam Absolute Return 500 Fund Class Y 8,465,780 602,257 269,716 — — — Putnam Absolute Return 700 Fund Class Y 18,998,614 1,345,040 602,366 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 57,691,008 4,015,044 1,798,107 — — — Putnam Dynamic Asset Allocation Growth Fund Class Y 42,279,903 2,920,945 1,308,123 — — — Putnam Money Market Fund Class A 4,826,257 808,732 5,634,989 44 — — Putnam Absolute Return 100 Fund Class P — 3,336,282 1,378,331 154,938 — 7,272,561 Putnam Absolute Return 300 Fund Class P — 4,715,454 1,806,916 253,722 — 9,617,990 Putnam Absolute Return 500 Fund Class P — 6,118,480 2,420,114 — — 12,890,711 Putnam Absolute Return 700 Fund Class P — 10,007,036 4,914,448 — — 26,030,076 Putnam Dynamic Asset Allocation Balanced Fund Class P — 35,205,188 16,046,040 928,845 621,948 83,093,221 Putnam Dynamic Asset Allocation Conservative Fund Class P — 2,233,285 335,317 19,385 8,848 1,933,152 Putnam Dynamic Asset Allocation Growth Fund Class P — 17,158,812 19,264,765 186,704 455,849 45,195,705 Putnam Government Money Market Fund Class G — 9,612,937 2,455,282 2,696 — 7,157,654 Totals $143,565,572 $98,882,500 $58,594,136 $1,546,334 $1,086,645 $193,191,070 Putnam RetirementReady 2025 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $3,879,541 $165,569 $120,274 $— $— $— Putnam Absolute Return 300 Fund Class Y 6,954,575 295,910 214,958 — — — Putnam Absolute Return 500 Fund Class Y 8,256,164 352,275 255,902 — — — Putnam Absolute Return 700 Fund Class Y 11,363,800 482,616 350,586 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 45,126,370 1,884,669 1,369,077 — — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 4,178,376 183,777 127,951 7,640 — — Putnam Money Market Fund Class A 3,810,316 388,510 4,198,826 33 — — Putnam Absolute Return 100 Fund Class P — 1,944,396 754,554 116,790 — 5,140,971 Putnam Absolute Return 300 Fund Class P — 3,527,597 1,404,639 264,529 — 9,403,984 Putnam Absolute Return 500 Fund Class P — 5,113,820 1,755,754 — — 12,093,197 Putnam Absolute Return 700 Fund Class P — 3,881,664 2,456,534 — — 13,569,246 Putnam Dynamic Asset Allocation Balanced Fund Class P — 15,194,026 13,761,416 611,517 394,555 49,524,374 Putnam Dynamic Asset Allocation Conservative Fund Class P — 5,697,099 1,253,132 99,783 43,014 8,827,532 Putnam Government Money Market Fund Class G — 6,656,275 1,580,843 1,946 — 5,075,433 Totals $83,569,142 $45,768,203 $29,604,446 $1,102,238 $437,569 $103,634,737 Putnam RetirementReady 2020 Fund* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $8,280,735 $590,699 $304,151 $— $— $— Putnam Absolute Return 300 Fund Class Y 17,447,964 1,240,468 638,718 — — — Putnam Absolute Return 500 Fund Class Y 27,611,365 1,968,998 1,013,838 — — — Putnam Absolute Return 700 Fund Class Y 12,070,183 856,514 441,020 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 35,297,317 2,461,248 1,267,298 — — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 30,340,515 2,193,614 1,100,014 57,251 — — Putnam Money Market Fund Class A 8,139,538 1,395,855 9,535,393 50 — — Putnam Absolute Return 100 Fund Class P — 7,249,167 2,794,642 268,649 — 13,084,882 Putnam Absolute Return 300 Fund Class P — 15,466,505 6,139,075 713,022 — 28,054,093 Putnam Absolute Return 500 Fund Class P — 22,496,744 9,184,743 — — 43,184,185 Putnam Absolute Return 700 Fund Class P — 6,772,142 5,169,935 — — 14,758,352 Putnam Dynamic Asset Allocation Balanced Fund Class P — 18,796,711 17,880,882 463,181 282,389 39,267,860 Putnam Dynamic Asset Allocation Conservative Fund Class P — 27,280,573 10,381,555 531,630 216,395 49,167,464 Putnam Government Money Market Fund Class G — 15,275,815 3,524,621 4,207 — 11,751,194 Totals $139,187,617 $124,045,053 $69,375,885 $2,037,990 $498,784 $199,268,030 Putnam Retirement Income Fund Lifestyle 1* Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $6,809,947 $179,955 $219,531 $— $— $— Putnam Absolute Return 300 Fund Class Y 15,941,030 419,895 512,239 — — — Putnam Absolute Return 500 Fund Class Y 22,706,778 599,850 731,770 — — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 26,055,687 727,240 829,340 47,410 — — Putnam Money Market Fund Class A 4,463,911 307,336 4,771,247 39 — — Putnam Absolute Return 100 Fund Class P — 2,555,327 1,694,222 178,267 — 7,673,743 Putnam Absolute Return 300 Fund Class P — 5,955,863 4,231,830 517,649 — 17,997,166 Putnam Absolute Return 500 Fund Class P — 7,963,201 5,648,117 — — 25,714,638 Putnam Dynamic Asset Allocation Conservative Fund Class P — 9,313,844 6,451,744 354,050 145,228 29,281,899 Putnam Government Money Market Fund Class G — 6,600,283 1,542,928 1,907 — 5,057,354 Totals $75,977,353 $34,622,794 $26,632,968 $1,099,322 $145,228 $85,724,800 *As of 8/31/16, the outstanding positions for each class Y underlying fund share was transferred to the class P underlying fund share. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: June 27, 2017
